           Case 2:18-cv-01449-MMD-CLB Document 65 Filed 06/14/21 Page 1 of 3


 1   AARON D. FORD
      Attorney General
 2   DOUGLAS R. RANDS, Bar No. 3572
      Senior Deputy Attorney General
 3   State of Nevada
     100 N. Carson Street
 4   Carson City, Nevada 89701-4717
     Tel: (775) 684-1150
 5   E-mail: drands@ag.nv.gov

 6   Attorneys for Defendants
     Romeo Aranas, James Dzurenda
 7   and Jerry Howell

 8

 9                                   UNITED STATES DISTRICT COURT

10                                           DISTRICT OF NEVADA

11   ESTEBAN HERNANDEZ,
                                                                 Case No. 2:18-cv-01449-MMD-CLB
12                          Plaintiff,
                                                                     ORDER GRANTING
13   vs.                                                      MOTION FOR EXTENSION OF TIME
                                                              TO FILE DISPOSITIVE MOTION (ECF
14   WARDEN HOWELL, et al.,                                                NO. 42)
15                          Defendants.

16            Defendants, Romeo Aranas, James Dzurenda and Jerry Howell, by and through counsel, Aaron
17   D. Ford, Attorney General of the State of Nevada, and Douglas R. Rands, Senior Deputy Attorney
18   General, hereby move this Court for an extension of time to file dispositive motions. (ECF No. 42)
19   This Motion is made and based upon the attached Points and Authorities, the papers and pleadings on
20   file herein, and such other and further information as this Court deems appropriate.
21                         MEMORANDUM OF POINTS AND AUTHORITIES
22   I.       FACTUAL HISTORY
23            Plaintiff, Esteban Hernandez, (Plaintiff) is an inmate under the custody of the Nevada
24   Department of Corrections, and currently housed in the Southern Desert Correctional Center
25   (SDCC). Plaintiff alleges that in 2006, he was diagnosed with hepatitis C, but he was not notified
26   of the diagnosis until 2012. (ECF No. 1-1 at 4) He claims the medical staff of the NDOC failed to
27   do yearly testing to monitor Plaintiff’s HEP C. (Id.) Plaintiff claims the defendants refused to treat
28   his HEP C because he wasn’t sick enough. (Id. at 3) Plaintiff contends that his condition continues


                                                          1
           Case 2:18-cv-01449-MMD-CLB Document 65 Filed 06/14/21 Page 2 of 3


 1   to worsen because he is not receiving treatment, and he has suffered mental, emotional, and

 2   physical damage. (Id. at 4).

 3              Based on these allegations, Plaintiff sues Warden Howell, Dr. Aranas, James Dzurenda,

 4   NDOC, and SDCC. He raises a single claim under the Eighth Amendment for deliberate

 5   indifference to his serious medical needs, seeking monetary damages and additional treatment. (Id.

 6   at 4, 9)

 7              On Screening, Plaintiff was allowed to proceed an Eighth Amendment violation based on

 8   his current claim of failure to treat his HEP C against Defendants Howell, Aranas and Dzurenda.

 9   (ECF No. 4 at 6:9)      On February 17, 2021, this Court issued a scheduling order. (ECF No. 42).

10   The scheduling order set forth a date of June 17, 2021 for the filing of dispositive motions.

11   Subsequent, Plaintiff filed an amended complaint on April 26, 2021. (ECF No. 50). He also filed a

12   motion for scheduling conference. (ECF No. 52). This Court has scheduled a motion hearing for

13   June 30, 2021. (ECF No. 56). As this is after the deadline for dispositive motion in this case, the

14   Defendants request an extension of time for filing dispositive motions until after the motion

15   hearing. Judicial resources would be better spent by having a briefing period after the additional

16   discovery period, if ordered by this Court at the motion hearing.

17   II.        LEGAL ANALYSIS

18                    Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and

19   provides as follows:

20                    When an act may or must be done within a specified time, the
                      court may, for good cause, extend the time: (A) with or without
21                    motion or notice if the court acts, or if a request is made, before
                      the original time or its extension expires; or (B) on motion made
22
                      after the time has expired if the party failed to act because of
23                    excusable neglect.

24              Defendants’ request is timely and will not hinder or prejudice Plaintiff’s case,

25   but will allow for a thorough opportunity to brief a dispositive motion. The requested

26   extension of time should permit the Defendants time to adequately research, draft,

27   and submit a well briefed dispositive motion in this case. Defendants assert that the

28   requisite good cause is present to warrant the requested extension of time. In light of


                                                        2
        Case 2:18-cv-01449-MMD-CLB Document 65 Filed 06/14/21 Page 3 of 3


 1   this situation, it is respectfully asserted that a short extension is warranted. This is particularly true

 2   if the Court is favorably disposed to Plaintiff’s request for additional time.

 3   III.   CONCLUSION

 4          Defendants asserts that the requisite good cause and extenuating circumstances are present

 5   to warrant the requested extension of time. Therefore, the Defendants requests an extension of time

 6   to file their dispositive motion, from the current deadline of June 17, 2021, until following the

 7   motion hearing.

 8          DATED this 14th day of June, 2020.

 9                                                  AARON D. FORD
                                                    Attorney General
10
                                                    By:          /s/ Douglas R. Rands
11                                                            DOUGLAS R. RANDS, Bar No. 3572
                                                              Senior Deputy Attorney General
12
                                                              Attorneys for Defendants
13

14

15                                                            Good cause appearing, the court grants
                                                              the motion. The court will enter new
16                                                            deadlines applicable to this case, including
                                                              the dispositive motion deadline, at the
17                                                            motion hearing set for June 30, 2021.
18
                                                              IT IS SO ORDERED.
19
                                                              Dated: June 14, 2021
20

21                                                            _____________________________
                                                              Carla Baldwin
22                                                            United States Magistrate Judge
23

24

25

26
27

28


                                                          3
